Citation Nr: 1123230	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2009 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a bilateral knee disability and granted service connection for bilateral hearing loss rated 10 percent, effective July 26, 2007 respectively.  In March 2011 additional VA treatment records were secured with a waiver of RO consideration.   

The matter of an increased rating for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDING OF FACT

A chronic bilateral knee disability was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, a bilateral knee disability.  


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An August 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

As the evidence of record only establishes that the Veteran has bilateral knee pain and there is no competent evidence suggesting that he has an underlying bilateral knee disability, or any evidence of an in service disease or injury, the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs (incxluding service entrance and separation examinations) are silent for complaints, findings, treatment, or diagnosis relating to either knee. 

In his December 2008 Decision Review Officer Hearing the Veteran testified that his knees hurt and that "it sounds like the cartilage is gone, and it's rubbing bone against bone.  I'm not a doctor I don't know."  He reported that his knees gave out and caused him to fall down. 

A May 2010 VA outpatient treatment record notes that the Veteran reported that his knee pain was "getting worse" and that he had more trouble walking.  He reported that his pain fluctuated up to an 8/10. 

An August 2010 VA outpatient treatment record notes an assessment of knee arthralgia.  The provider noted that he would give the Veteran a disability placard.    

At his March 2011 Travel Board hearing the Veteran testified that he had knee pain in service "I guess jumping off equipment and the trailers" about 6 days per week.  He reported that his knees hurt a little bit every once in a while, but not all the time, and that he couldn't say that the pain got any worse.  He noted that driving to the hearing his right knee started hurting from using the accelerator and that he "rubbed it a little bit and it was all right."  He testified that occasionally he wasn't sure if his knees were locked up or unlocked but that he fell down.  He added that he did not seek treatment for his knees while he was in service and that he had "continual problems" with his knees since service.  When asked if the Veteran was receiving treatment for his knees he responded that he was getting pain medicine but that it was for his back.  The Veteran reported that he could not run like he used to and had difficulty going up inclines. 

The Board acknowledges that competent medical evidence is not always required when the determinative issue is a medical nexus or diagnosis and that the Veteran is competent to provide lay evidence as to observation of his disability symptoms or disabilities that are capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007). 

Regarding the Veteran's testimony that he experienced bilateral knee pain in service, his STRs are silent for any treatment or complaints regarding the knees and he testified that he did not seek treatment in service.  He testified that he had bilateral knee pain in service but he denied any knee injury therein.  Service separation examination noted the Veteran's lower extremities to be normal on clinical evaluation and did not find a bilateral knee disability.  Accordingly, an injury or disease to either knee in service is not established and a chronic bilateral knee disability was not manifested in service.  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a bilateral knee disability).  In the absence of proof of such disability there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case the Veteran reports that he has current knee pain.  Knee pain is a symptom capable of lay observation and the Board finds the Veteran's accounts of current knee pain to be competent and credible.  His VA outpatient treatment records are corroborative in that they note that he reported knee pain and was assessed as having knee arthralgia (pain).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 152 (31st ed. 2007) (noting that arthralgia is defined as "pain in a joint.").  However, pain alone (absent underlying pathology/diagnosed disability entity) does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran essentially testified that he was not receiving treatment for his knees and that pain medication he used was primarily for his back.  The Board finds that the recent VA diagnosis of arthralgia is highly probative evidence of the current state of the Veteran's bilateral knees.  The evidence of record does not suggest a diagnosis of an underlying disability (apart from pain alone) manifested by bilateral knee pain and does not document any bilateral knee pathology that is suggestive of or that establishes a bilateral knee disability.  While the Veteran is competent to provide lay evidence as to his knee pain and report that his knees "lock up," rendering a diagnosis of a bilateral knee disability by associating his knee pain and symptoms with underlying pathology or disability entity involves medical principles and/or diagnostic testing which would not be capable of resolution through lay observation, as contrasted with the situations contemplated by Jandreau and Barr.   As stated above the Board finds that the diagnosis of arthralgia by a VA medical provider in conjunction with evaluation and treatment for the Veteran's bilateral knees to be the most probative evidence as it is by a medical provider trained in the diagnosis of disease.     

The presence of a bilateral knee disability has not been shown, and the Veteran has not identified any pertinent evidence in the matter that remains outstanding.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Consequently, the threshold requirement necessary to substantiate the claim of service connection for a bilateral knee disability is not met.  Without a diagnosis of a bilateral knee disability, there is no valid claim of service connection for such disability.  See Brammer, supra.  

[The Veteran is advised that new evidence that he has a bilateral knee disability could be a basis for reopening this claim.]


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

Regarding an increased rating for bilateral hearing loss, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

At the March 2011 hearing the Veteran testified that his service-connected bilateral hearing loss had increased in severity since his last VA examination.  In light of the allegation, and because the most recent (February 2009) VA examination was over 2 years ago, a contemporaneous VA examination to assess the severity of his service-connected bilateral hearing loss is necessary.   

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should arrange for a VA audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss (to include comment regarding the nature and extent of and impairment of social and occupational functioning that would be expected given the degree of hearing loss that is shown).

2. The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


